         Case 1:20-cr-00379-MKV Document 86 Filed 08/26/21 Page 1 of 1

                                                                     USDC SDNY
                                                                     DOCUMENT
UNITED STATES DISTRICT COURT                                         ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                        DOC #:
                                                                     DATE FILED: 
 UNITED STATES OF AMERICA,

                            Plaintiff,
                                                                1:20-cr-379-MKV
                     -against-
                                                                     ORDER
 JOVAL PALMER,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court has received the Government’s sentencing submission and letter request,

reportedly made at the behest of Defendant, for leave to file a redacted version of its sentencing

submission on the public docket. Having reviewed the proposed redactions, the Court GRANTS

the Government leave to file redacted versions of its sentencing submission and letter request on

the public docket.

       The Court has also received Defendant’s sentencing submission filed on the public docket

[ECF No. 82] and Defendant’s two supplemental submissions and the attached exhibit filed under

seal without prior authorization but with a request that they be sealed. Having reviewed the

supplemental submissions and the attached exhibit, the Court GRANTS Defendant’s request to

keep these documents under seal. Defendant is directed to carefully review his publicly filed

sentencing submission and if appropriate, request redactions of information contained therein.



SO ORDERED.                                         _________________________________
                                                    __
                                                    __
                                                    ________
                                                           ___
                                                             _________
                                                                    ____
                                                                    __
                                                                     _ ___
                                                                         ____
                                                                          ___
                                                                           ____
                                                                              ____
                                                                                ____
                                                                                 ___
                                                                                   ______
Date: August 26, 2021                               MARY YKKAY
                                                             A VYS
                                                             AY  VYSKOCIL
                                                                   YSSKO
                                                                       K CIIL
      New York, NY                                  United
                                                    U it d States
                                                           St t District
                                                                  Dii t i t Judge
                                                                            J d
